Citation Nr: 1445616	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right arm, to include as secondary to partial loss of the right clavicle secondary to old postoperative fracture, with tendonitis and bursitis (right shoulder disability).

2.  Entitlement to an evaluation in excess of 20 percent for right shoulder disability.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active military duty from May 1969 to December 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO), which granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable evaluation effective January 20, 2011, and denied entitlement to service connection for right upper extremity neurological changes and an evaluation in excess of 20 percent for right shoulder disability.  The Veteran timely appealed.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in August 2012, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran does not have a right shoulder disability that is related to his military service or is caused or aggravated by a service-connected disability.

2.  The most probative evidence shows pain-free forward elevation and abduction of the right arm to at least 160 degrees.

3.  The most probative evidence shows level I hearing loss in each ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).
2.  The criteria for an initial evaluation in excess of 20 percent for right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5201 (2013).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2011, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection and an increased rating.  An April 2011 letter informed the Veteran of the requirements needed to establish entitlement to service connection on a secondary basis.  In accordance with the requirements of VCAA, these letters informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was also informed in these letters about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional relevant private evidence was subsequently added to the case after either letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA neurological evaluation, with nexus opinion, was obtained in June 2011.  Relevant examinations for rating purposes were obtained in February and March 2011.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA nexus opinion obtained in this case is adequate, as it involves review of the record, relevant examination of the Veteran, and an opinion on whether the Veteran has neuropathy of the right arm due to service or to service-connected disability.  Evaluations of the right shoulder and hearing were adequate for rating purposes because they provided the clinical findings related to the disabilities at issue.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection and increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his August 2012 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  At the August 2012 travel board hearing, the undersigned VLJ asked the Veteran questions about the bases for the service connection issue on appeal and asked about the symptomatology of the increased rating disabilities at issue.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

Service Connection Claim

The Veteran seeks service connection for neuropathy of the right arm.  He has contended, including at his August 2012 hearing, that he has right arm neuropathy that is causally related either to service or to service-connected right shoulder disability.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of neuropathy, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records, which do not include a separation evaluation, reveal that the Veteran had fractured his right clavicle prior to service, which was aggravated by service.  The impression in March 1970 was status-post resection of the mid-third of the right clavicle.  There are no complaints or clinical findings indicative of a neurological disorder of the right upper extremity.

The Veteran complained on VA evaluation in March 2006 of daily pain and stiffness of the right shoulder with flare-ups.  The diagnosis was previous partial clavicle excision of the right shoulder with ongoing tendinitis/bursitis.

An MRI of the right shoulder in January 2011 revealed mild supraspinatus tendinosis and mild subacromial and subdeltoid bursitis.

Also on file is a May 2011 Formal Finding on the Unavailability of Service Records, in which it is noted that VA made two attempts to obtain all service treatment records.

On VA neurological evaluation in June 2011, it was noted that a May 2011 MRI showed degenerative cervical spondylosis, which contributed to mild to moderate neuroforaminal narrowing at C5-C6 and C6-C7.  Radiculopathy of the right arm was diagnosed.  According to the examiner, EMG testing has shown mild right brachial plexopathy related to mild right median neuropathy with superimposed C7 radiculopathy.  Based on a review of the record, especially the MRI and EMG findings, an orthopedic nexus opinion was obtained in June 2011 in which it was concluded that the distal clavicle fracture with loss of part of the right clavicle did not contribute to the EMG findings of brachial plexopathy and that the neuropathy was more likely related to C7 radiculopathy.  The examiner concluded that it is less likely as not that the Veteran's right clavicle partial loss secondary to fracture is causing or responsible for right neurologic changes in his right upper extremity.  

VA treatment records for July 2011 reveal a pain clinic assessment that it was unlikely that pain was coming from a radicular component; rather, it appeared to be associated with right carpal tunnel syndrome.  According to an October 2011 orthopedic consultation, it was likely that a portion of the pain was from rotator cuff tendonopathy.  It was also noted that there may be contributing pain factors from his clavicle nonunion with possible scar tissue formation causing some numbness with pressure on the underlying brachial plexus.

The Veteran testified at his travel board hearing in August 2012 that he had noticed a neurological problem that began approximately 10-12 years after service.

The above evidence does not show any neuropathy of the right arm in service or for a number of years after service discharge.  Because the Veteran has testified that his radiculopathy did not begin until approximately 10-12 years after service discharge, the unavailability of the veteran's separation examination report is not prejudicial to  his claim.  Radiculopathy of the right arm was initially diagnosed on VA examination in June 2011.  The June 2011 VA opinion, which is based on a review of the record and includes a rationale, is against the claim for service connection for neuropathy of the right arm on either a direct or a secondary basis.  With respect to the October 2011 notation that the veteran's numbness might be related to pressure from scar tissue, the Board would note that the Veteran is not service connected for scar tissue from his pre-service right shoulder surgery.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current right arm radiculopathy to service or to service-connected disability.  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes a neurological disability.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  In this case, the Veteran has not contended that he has had neuropathy since service discharge.

Although the Veteran is competent to report his subjective symptoms, such as numbness, he is not competent to report that he has neuropathy of the right arm due to service or to service-connected disability.  The diagnosis of neuropathy of the right arm and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for neuropathy of the right arm, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Right Shoulder Disability

The Veteran has contended, including at his August 2012 travel board hearing, that his service-connected right shoulder disability is more severe than currently evaluated because of difficulty sleeping and loss of lateral motion of the shoulder.
The Veteran was granted service connection for right shoulder disability by rating decision in December 1972, which assigned a noncompensable rating effective November 10, 1972 under Diagnostic Code 5203.  A September 2006 rating decision granted a 20 percent rating for right shoulder disability effective January 26, 2006.  A claim for increase was received by VA in January 2011.

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5201, located in 38 C.F.R. § 4.71a, provides that a 20 percent rating is warranted for motion of the arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2013).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010).

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2013).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

Impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating.  Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2013).  
The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2013).

VA treatment reports for December 2010 and January 2011 reveal full active range of motion of the right shoulder.

On VA right shoulder examination in March 2011, range of motion included abduction to 170 degrees, with tenderness beginning at 160 degrees; forward elevation to 180 degrees, with tenderness beginning at 165 degrees external rotation to 85 degrees, with tenderness beginning at 80 degrees; and internal rotation to 90 degrees, with tenderness beginning at 85 degrees.  It was reported that range of motion after repetitive use showed a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of motion.  There was a mild to moderate effect on daily activities.

VA treatment reports for April 2011 reveal that the Veteran's chronic right shoulder pain was slightly improved.  

The Veteran is currently assigned a 20 percent rating for his right shoulder disability under Diagnostic Code 5203, which is the maximum schedular rating for impairment of the clavicle.  To warrant a schedular evaluation in excess of 20 percent under Diagnostic Code 5201 for the Veteran's right shoulder disability, which is considered his major extremity, there would need to be medical evidence of limitation of motion of the arm to midway between the side and shoulder level.   

When examined by VA in March 2011, tenderness on abduction and forward elevation did not begin until 160 degrees, and tenderness on rotation did not begin until 80 degrees.  Moreover, repetitive motion caused a mild increase in pain but no additional impairment.  As pain-free shoulder elevation and abduction was to at least 160 degrees on VA evaluation in March 2011, which is much better than even the 90 degrees that warrants a 20 percent schedular rating, a schedular evaluation in excess of 20 percent is not warranted under Diagnostic Code 5201 for right shoulder disability.  

With respect to the factors noted in DeLuca, range of motion after repetitive use in March 2011 showed a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of motion.  Consequently, the Board finds that the Veteran's current 20 percent rating for right shoulder disability encompasses the Veteran's complaints of significant right shoulder impairment in the lateral plane.

The Board does not find that any other diagnostic code for the shoulder and arm would be more appropriate for rating the Veteran's right shoulder disability because the maximum schedular rating for impairment of the clavicle or scapula is 20 percent and there is no medical evidence that the Veteran's service-connected right shoulder disability includes impairment of the humerus (Diagnostic Code 5202) or ankylosis (Diagnostic Code 5200).  See 38 C.F.R. § 4.114 (2013).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran is competent to report his shoulder symptoms.  However, the Veteran's complaints have been considered in the above noted decision and evaluations for VA purposes have not shown the severity required for a higher schedular for the right shoulder, as discussed above.  

Bilateral Hearing Loss

The Veteran was granted service connection for bilateral high frequency hearing loss by rating decision in July 2011, which assigned a noncompensable rating effective January 2011 under Diagnostic Code 6100.  He timely appealed the assigned rating.

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2013).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

On VA audiology evaluation in February 2011, the Veteran complained that he often had to ask people to repeat themselves, particularly in group settings.  Pure tone thresholds for the left ear, in decibels, were: 20 at 1000 Hz, 15 at 2000 Hz, 30 at 3000 Hz, and 55 at 4000 Hz.  The pure tone threshold average was 30.  Pure tone thresholds for the right ear, in decibels, were: 15 at 1000 Hz, 25 at 2000 Hz, 25 at 3000 Hz, and 50 at 4000 Hz.  The pure tone threshold average was 28.75.  Speech recognition was 98 percent in the left ear and 94 percent in the right ear per the Maryland CNC test.  It was noted that the Veteran's hearing loss had a significant effect on his occupation because he had hearing difficulty, but it did not have any effect on his usual daily activities.  Bilateral sensorineural hearing loss was diagnosed.    

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

With respect to the Veteran's hearing acuity, the Board notes that the VA hearing evaluation results in February 2011 translate to hearing level I in each ear.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is level I in each ear.

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  

The Veteran reported in February 2011 that he often had to ask people to repeat themselves, especially in group settings.  The Board observes that while the Veteran's hearing impairment could affect his employment, as noted on VA evaluation in February 2011, it does not do so in an unusual way.  His hearing loss is adequately covered by the above-noted rating schedule.  



Additional Considerations

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected right shoulder disability and bilateral hearing loss are contemplated and reasonably described by the rating criteria discussed above.  The VA examinations on file do not show significant functional impairment due to right shoulder disability or hearing loss, as the veteran had the ability to abduct or flex his right shoulder 
pain-free to at least 160 degrees and his hearing loss was only level I in each ear.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The Board notes that the Veteran has complained of painful lateral motion of the shoulder and arm, however, there is no basis for a rating based on limitation of motional laterally.  The Veteran does have almost full range of vertical motion of the shoulder, therefore, the Board finds that the current 20 percent rating adequately compensates him for the overall disability picture related to the right shoulder.

The Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claims denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to higher initial ratings for the disabilities at issue is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

Lastly, the Court has held that VA must address the issue of entitlement to a total disability rating based on individual unemployability if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, as the evidence shows pain-free range of motion of the right shoulder to at least 160 degrees and only level I hearing loss in each ear, the record does not reasonably raise that issue, because there is no indication that the Veteran's service connected disabilities prevent him from securing or following a substantially gainful occupation.
ORDER

Entitlement to service connection for neuropathy of the right arm is denied.  

Entitlement to an evaluation in excess of 20 percent for right shoulder disability is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


